            Case 2:20-cv-01616-TSZ Document 9 Filed 01/13/21 Page 1 of 4



 1

 2

 3
                         UNITED STATES DISTRICT COURT
 4
                        WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 5

 6        SETH VILLAFAN, a single man;
          WOLFGANG OLSON, a single man;
 7        and JOSH GRAVES, a married but
          separated man,
 8
                             Plaintiffs,
 9
                v.
10
          NORTHWEST MOTORSPORT, LLC, a
11        Washington limited liability company;
          HILT VENTURE CAP INC., a
12        Washington limited liability company;
                                                  C20-1616 TSZ
          DONALD FLEMING and JANE
13        DOEFLEMING, residents of Montana,
          and the marital community composed      MINUTE ORDER SETTING
14        thereof; NORTHWEST                      TRIAL AND RELATED
          MOTORSPORT,INC., a Washington           DATES
15        corporation; RICHARD FORD and
          JANE DOE FORD, residents of Texas,
16        and the marital community composed
          thereof; RFJAUTO PARTNERS
17        NORTHERNHOLDINGS, INC., a
          Delaware corporation; JOHN and
18        JANE DOES 1-5and the marital
          communities composed thereof; and
19        RFJ AUTO GROUP, INC., a foreign
          corporation,,
20
                             Defendants.
21
      JURY/BENCH TRIAL DATE                               August 22, 2022
22

23
     MINUTE ORDER SETTING
     TRIAL AND RELATED DATES - 1
                 Case 2:20-cv-01616-TSZ Document 9 Filed 01/13/21 Page 2 of 4



 1
          Length of Trial                                                 10 days
 2
          Deadline for joining additional parties                         March 8, 2021
 3
          Any motions for leave to amend pleadings filed by               March 8, 2021
 4        Discovery on class certification issues completed by            August 2, 2021
 5        Any motions related to class certification must be filed by     September 30, 2021

 6        Disclosure of expert testimony under FRCP 26(a)(2)              December 14, 2021

 7        All motions related to discovery must be filed by               December 30, 2021

          All remaining discovery completed by                            January 27, 2022
 8
          All dispositive motions must be filed by                        March 24, 2022
 9               and noted on the motion calendar no later
                 than the fourth Friday thereafter (see LCR 7(d))
10
          All motions related to expert witnesses (e.g., Daubert
11        motion) must be filed by                                        March 31, 2022
                and noted on the motion calendar no later
12              than the third Friday thereafter (see LCR 7(d))

13        All motions in limine must be filed by                          July 7, 2022
                and noted for the third Friday thereafter; responses
14              shall be due on the noting date; no reply shall be
                filed unless requested by the Court
15
          Agreed Pretrial Order due 1                                     August 5, 2022
16
          Trial briefs, proposed voir dire questions, and                 August 5, 2022
17        proposed jury instructions, and/or proposed findings of
          fact and conclusions of law due
18        Pretrial conference to be held at 10:00 a.m. on                 August 12, 2022
19

20

21
     1
         The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a Word
22 compatible file to an e-mail sent to the following address: ZillyOrders@wawd.uscourts.gov.

23
     MINUTE ORDER SETTING
     TRIAL AND RELATED DATES - 2
              Case 2:20-cv-01616-TSZ Document 9 Filed 01/13/21 Page 3 of 4



 1         These dates are set at the direction of the Court after reviewing the joint status

 2 report and discovery plan submitted by the parties. All other dates are specified in the

 3 Local Civil Rules. These are firm dates that can be changed only by order of the Court,

 4 not by agreement of counsel or the parties. The Court will alter these dates only upon

 5 good cause shown: failure to complete discovery within the time allowed is not

 6 recognized as good cause.

 7         As required by LCR 37(a), all discovery matters are to be resolved by agreement if

 8 possible. Counsel are further directed to cooperate in preparing the final pretrial order in

 9 the format required by LCR 16.1, except as ordered below.

10         Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table

11 format with the following columns: “Exhibit Number,” “Description,” “Admissibility

12 Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”

13 and “Admitted.” The latter column is for the Clerk’s convenience and shall remain

14 blank, but the parties shall indicate the status of an exhibit’s authenticity and

15 admissibility by placing an “X” in the appropriate column. Duplicate documents shall

16 not be listed twice: once a party has identified an exhibit in the pretrial order, any party

17 may use it.

18         The original and one copy of the trial exhibits are to be delivered to the courtroom

19 at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than

20 the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with

21 appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits

22 shall be numbered consecutively beginning with 1; defendant’s exhibits shall be

23
     MINUTE ORDER SETTING
     TRIAL AND RELATED DATES - 3
               Case 2:20-cv-01616-TSZ Document 9 Filed 01/13/21 Page 4 of 4



 1 numbered consecutively beginning with the next multiple of 100 after plaintiff’s last

 2 exhibit; any other party’s exhibits shall be numbered consecutively beginning with the

 3 next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit

 4 is numbered 159, then defendant’s exhibits shall begin with the number 200; if

 5 defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with

 6 the number 400.

 7         Counsel must be prepared to begin trial on the date scheduled, but it should be

 8 understood that the trial may have to await the completion of other cases.

 9         Should this case settle, counsel shall notify Gail Glass at 206-370-8522 as soon as

10 possible.

11
           The Clerk is directed to send a copy of this Minute Order to all counsel of record.
12
           Dated this 13th day of January, 2021.
13
                                                      William M. McCool
14                                                    Clerk

15                                                    s/Gail Glass
                                                      Deputy Clerk
16

17

18

19

20

21

22

23
     MINUTE ORDER SETTING
     TRIAL AND RELATED DATES - 4
